Title: From Thomas Jefferson to John F. Oliveira Fernandes, 28 May 1821
From: Jefferson, Thomas
To: Fernandes, John F. Oliveira


Dear Sir
Monticello
May 28. 21.
Your favor of the 19th is this moment recieved, and I hasten by it’s acknolegement, to anticipate your departure. I learn with great pleasure that justice is at length done you in your native country by the restoration of your property. you will arrive there is an interesting time, and will no doubt benefit it by the observations you have been able to make on the organisation, the principles and the march of our new government, in which however there is still room for amendment. in Italy the success of the alliance of tyrants, blasphemously calling themselves the holy alliance, is discoraging but not desperate. the mind of the civilised world, roused from its torpor, is now got into action, and can never be retrograde a first effort may fail, but a 2d a 3d or some other will succeed, and all mankind will at length obtain representative government. I rejoice at the peninsular situation of Spain & Portugal, with the barrier of the Pyrannees & France secure them from the irruption of the Northern Vandals. I hope the Cortẽs of your. own country will do their work well. a representative branch, freedom of the press and education of the low as well as of the high, are the three essential machines, which will assure & improve their present work.Mr Correa’s approbation of the plan & principles of our University flatters me more than that of all it’s other eulogists; because no other could be put in a line with him in science and comprehensive scope of mind. it’s buildings will be finished in the present year; but the institution will remain encumbered with a heavy debt, which, unless relieved by the legislature, will keep it shut for many years. in this state of uncertainty it’s Visitors dare not make engagements with professors. the many good things you say of Doctr Andrews would weigh much with them, were they arrived at this stage of their duties. it would have given me great pleasure. could you have visited the University before your departure. it’s plan, entirely original, would, I am persuaded be seen with approbation by good judges of Europe. your return to this country from Europe, which I am happy to learn is intended, will enable you to visit it at another day, and in a more advanced state. in the mean time you carry with you my best wishes for a safe voyage, for a happy reunion with the friends you had left, a successful recovery of your fortune; and the delightful spasms of a patriot heart in finding your native country awakened to light, restored to the rights of man, and entering on the career of prosperity & tory with the regenerated nations of the world. with these my prayers accept the assurance of my friendly esteem & high respectTh: Jefferson